Exhibit 10.2

LINN ENERGY, LLC

LONG-TERM INCENTIVE PLAN

FORM OF EXECUTIVE OPTION AGREEMENT

FOR SPECIAL INCENTIVE GRANT

This option agreement (“Option Agreement”) is made and entered into effective as
of October 11, 2012, (the “Grant Date”) by and between LINN ENERGY, LLC, a
Delaware limited liability company (together with its subsidiaries, the
“Company”), and [Executive] (“Participant”).

WHEREAS, the Company considers it to be in its best interest that Participant be
given a proprietary interest in the Company and an added incentive to advance
the interests of the Company; and

WHEREAS, the Company desires to accomplish such objectives by affording
Participant an option to purchase Units pursuant to the Amended and Restated
Linn Energy, LLC Long-Term Incentive Plan, as amended, which is incorporated by
reference herein (the “Plan”). Unless otherwise defined herein, capitalized
terms shall have the meaning given such terns in the Plan.

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties hereby agree as follows:

1. Grant of Option. The Company hereby grants to Participant an option (the
“Option”) to purchase all or any part of an aggregate of [            ] Units,
under and subject to the terms and conditions of this Option Agreement and the
Plan.

2. Purchase Price. The purchase price for each Unit to be purchased hereunder
shall be $40.01 (the “Exercise Price”).

3. Vesting and Option Period. Participant may exercise the Option in whole or in
part. Except as otherwise provided herein, the Option shall become vested and
exercisable in full on January 19, 2016. Prior to such time, no portion of the
Option shall be exercisable unless its exercisability is accelerated as provided
in this Option Agreement or the Plan. Except as provided otherwise in this
Option Agreement or the Plan, the Option, to the extent not theretofore
exercised, shall terminate on the expiration of seven (7) years from the date of
grant of the Option; provided, however, that upon the termination Participant’s
service relationship with the Company for any reason other than (a) the death or
Disability of the Participant or (b) termination of the Participant’s service
relationship with the Company as a result of a Change of Control, Participant
may, until the earlier of (i) 90 days from the date of such termination or
(ii) the expiration of the Option in accordance with this Section 3, exercise
the Option, to the extent such Option had vested immediately prior to such
termination and, thereafter, the Option shall, to the extent not previously
exercised, automatically terminate and become null and void.

4. Method of Exercise and Payment. To the extent that the Option has become
exercisable, the Option may be exercised from time to time by written notice to
General Counsel,



--------------------------------------------------------------------------------

or such other form as may be approved from time to time by the Committee,
accompanied by the aggregate Exercise Price for the Units to be purchased and
any required tax withholding amount as may be determined in the discretion of
General Counsel. The Exercise Price and any withholding shall be payable in
cash, by certified check, by bank check or other means provided for in the Plan
and approved by the Committee, including without limitation by cashless-broker
exercise or the withholding of Units upon the exercise of the Option.

5. General Restrictions. Subject to the terms of this Option Agreement and the
Plan, the Option may be exercised at any time, and from time to time, in whole
or in part, until the termination thereof as set forth herein, or until all
Units covered by the Option shall have been purchased, whichever first occurs.
The Option shall not be assignable or transferable except as expressly provided
by the Committee.

6. Termination of Service.

Upon the termination of Participant’s service relationship with the Company,
other than due to death or Disability, or as a result of a Change of Control (as
defined in the Plan) Participant may, until the earlier of (a) 90 days from the
date of such termination or (b) the expiration of the Option in accordance with
Section 3, exercise the Option but only as to the number of Units Participant
was entitled to purchase under this Option Agreement as of the date
Participant’s service relationship with the Company so terminates and,
thereafter, the Option shall, to the extent not previously exercised,
automatically terminate and become null and void (except as may be determined by
the Committee in its sole discretion).

7. Death or Disability. In the case of termination of Participant’s service
relationship with the Company due to death or Disability (as defined herein),
the Option granted hereby shall automatically and immediately vest in full.
“Disability” shall mean the determination by a physician selected by the Company
that Participant has been unable to perform substantially Participant’s usual
and customary duties for a period of at least one hundred twenty
(120) consecutive days or a non-consecutive period of one hundred eighty
(180) days during any twelve-month period as a result of incapacity due to
mental or physical illness or disease. In the case of termination of
Participant’s service relationship with the Company due to death or Disability,
Participant or Participant’s estate (or any person who acquired the right to
exercise such Option by bequest or inheritance or otherwise by reason of
Participant’s death or by reason of Participant’s Disability) may, until the
earlier of (a) one year after the date of death or (b) the expiration of the
Option in accordance with Section 3, exercise the Option and, thereafter, the
Option shall, to the extent not previously exercised, automatically terminate
and become null and void.

8. Change of Control. Notwithstanding anything in the Plan to the contrary, in
the event of a Change of Control (as defined in the Plan), the Option granted
hereby shall automatically and immediately vest in full. In the event of the
termination of Participant’s service relationship with the Company as a result
of a Change of Control, the Participant may, until the earlier of (a) one year
after the date of such termination or (b) the expiration of the Option in
accordance with Section 3, exercise the Option and, thereafter, the Option
shall, to the extent not previously exercised, automatically terminate and
become null and void.



--------------------------------------------------------------------------------

9. Rights as a Unitholder. Participant, or a transferee of the Option, shall
have no rights as a holder of a membership interest in the Company except as to
any Units actually purchased pursuant to the exercise of the Option.

10. Plan Controlling Document. Participant agrees that the Plan is the
controlling instrument and that to the extent there is any conflict between the
terms of the Plan and this Option Agreement, the Plan shall control and be the
governing document.

11. Limited Liability Company Agreement. As a condition to the exercise of the
Option, Participant agrees to be bound by all applicable provisions of the
Company’s limited liability company agreement, as it may be amended from time to
time.

12. Taxes. The Company and any affiliate thereof are authorized to withhold from
any payment relating to the Option, or any payroll or other payment to
Participant, amounts of withholding and other taxes due or potentially payable
in connection with the exercise of the Option, and to take such other action as
the Committee may deem advisable to enable the Company, any affiliate, and
Participant to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to the Option. This authority shall include
authority to withhold or receive Units or other property and to make cash
payments in respect thereof in satisfaction of Participant’s tax obligations,
either on a mandatory or elective basis in the discretion of the Committee.

13. Issuance of Units. The Company shall not be obligated to issue any Units
pursuant to the Option at any time when the Units covered by such Option have
not been registered under the Securities Act of 1933, as amended, and such other
state and federal laws, rules or regulations as the Company or the Committee
deems applicable and, in the opinion of legal counsel for the Company, there is
no exemption from the registration requirements of such laws, rules or
regulations available for the issuance and sale of such Units.

14. Notices. Any notices given in connection with this Option Agreement shall,
if issued to Participant, be delivered to Participant’s current address on file
with the Company, or if issued to the Company, be delivered to the Company’s
principal offices.

15. Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of Units or other property to Participant, or to Participant’s legal
representatives, heirs, legatees or distributees, in accordance with the
provisions hereof, shall, to the extent thereof, be in full satisfaction of all
claims of such persons hereunder. The Company may require Participant or
Participant’s legal representatives, heirs, legatees or distributees, as a
condition precedent to such payment or issuance, to execute a release and
receipt therefor in such form as it shall determine.

16. Successors. This Option Agreement shall be binding upon Participant,
Participant’s legal representatives, heirs, legatees and distributees, and upon
the Company, its successors and assigns.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Option Agreement to be
effective as of the day and year first above written.

 

LINN ENERGY, LLC By:  

 

Name:   [                    ] Title:   [                    ] PARTICIPANT:

 